Citation Nr: 1648320	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction of the case has since been transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for hypertension. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of the claim.

The Veteran has presented multiple theories of entitlement for the Board's consideration, including that his hypertension is etiologically related to his presumed exposure to herbicides during service in Vietnam. However, in July 2016, the Board determined that the evidence of record, including several prior VA examinations, did not adequately address this theory of entitlement. As such, the matter was remanded so that a VA addendum opinion could be obtained that properly addressed the possible causal link between the Veteran's current hypertension and his in-service herbicide exposure.

The record reflects that such an addendum opinion was obtained later in July 2016. At that time, a VA examiner initially noted that hypertension is not a presumptive condition secondary to Agent Orange exposure. A subsequent opinion stated as follows: "Again, the [Veteran] did not have hypertension in service and no it is not related to Agent Orange." The VA examiner further noted that the Veteran had essential hypertension. In most adults, there is no identifiable cause of high blood pressure. This specific type of blood pressure, called primary or essential hypertension, tends to develop gradually over many years.

The Board finds that the July 2016 opinions are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Here, the VA examiner failed to assert a definitive nexus opinion regarding the Veteran's hypertension and service, noting only that hypertension is not presumptively connected to Agent Orange exposure. Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale). In doing so, the VA examiner seemingly overlooks such evidence as that of the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which holds that there is "limited or suggestive" evidence of an association between exposure to herbicide agents and hypertension. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative). Further, the July 2016 examiner's opinions rest on generic medical conclusions, and do not address the Veteran's unique medical history, including the onset of his symptoms. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").   

Accordingly, the Board finds that an additional remand is now warranted such that an adequate VA opinion, responsive to the concerns raised above and set forth in the July 2016 remand, may be obtained. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2016).



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2016 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Request an addendum opinion from a VA examiner other than the July 2016 examiner. The claims file, including STRs, must be sent to the examiner for review. The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.

The examiner must indicate the following:
	
Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his military service, including the Veteran's presumed exposure to herbicides? 

In offering an opinion, the VA examiner is instructed to consider and discuss not only pertinent medical literature but also the Veteran's own medical history, including the onset of his symptomatology. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




